Citation Nr: 0841824	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-24 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the appellant requested a travel Board 
hearing in connection with the current claim.  The veteran 
subsequently withdrew his request for a travel Board hearing 
in March 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to an initial compensable 
evaluation for service-connected bilateral hearing loss.

In conjunction with the veteran's claim of entitlement to 
service connection for bilateral hearing loss, the veteran 
was afforded a VA Compensation and Pension (C&P) audiological 
examination in May 2002.  Service connection was granted for 
bilateral hearing loss in a rating decision dated in December 
2003 and a noncompensable evaluation was assigned.  The 
veteran filed a timely notice of disagreement seeking to 
appeal the evaluation of his service-connected bilateral 
hearing loss assigned in the December 2003 rating decision.  
In February 2005 the veteran underwent a VA outpatient 
audiological examination.  The veteran perfected his appeal 
in a substantive appeal on a VA Form 9, dated in August 2005, 
and indicated that his hearing loss disability had become 
more severe since his May 2002 VA C&P audiological 
examination.  Subsequently, in a statement submitted by the 
veteran's accredited representative in March 2007, the 
veteran's hearing loss disability was noted to have become 
more severe and a contemporaneous VA C&P audiological 
examination was requested.  Since there is evidence that the 
veteran's service-connected bilateral hearing loss disability 
has become more severe since the May 2002 VA C&P audiological 
examination and since the February 2005 VA outpatient 
audiological examination, the Board has no discretion and 
must remand this matter to afford the veteran an opportunity 
to undergo a contemporaneous VA examination to assess the 
current nature, extent and severity of his bilateral hearing 
loss disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from August 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the veteran that are dated 
from August 2005, to the present.

2.  After completion of the above, the 
veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of his bilateral 
hearing loss disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
All indicated tests and studies, 
including an audiological evaluation, 
should be performed.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached in a legible report.

3.  Thereafter, readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted in full, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and provided an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


